
	
		II
		111th CONGRESS
		1st Session
		S. 1839
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 22, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for duty free treatment for
		  certain United States Government property returned to the United
		  States.
	
	
		1.Duty free treatment for certain United
			 States Government property returned to the United States
			(a)In generalSubchapter I of chapter 98 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9801.00.11United States Government property, returned to the United
						States without having been advanced in value or improved in condition by any
						means while abroad, entered by the United States Government or a contractor to
						the United States Government, and certified by the importer as United States
						Government propertyFree
								
							
						
					.
			(b)Effective
			 DateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
